DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 

1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Status of Claims
Claims 1, 4, 5, 7, 10 and 11 have been amended, claims 1 – 11 are pending.

Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the Prior Art of record fails to disclose a system 100 to create extended reality using wearables and virtual environment set, the system 100 comprising: 
a virtual reality environment set 110, the virtual reality environment set 110 being an enclosed space in which a display device is configured to display VR projections of visuals of at least one live virtual character or a scenario to interact virtually with a user; 

a wearable device 130 having a head mounted display and see through capability; 
a sensory device 140 wearable by the user for detecting the motion of the user and gesture interaction with the virtual environment; 
and a server 150 having access to the workstation 120, the wearable device 130 and the sensory device 140; 
characterized in that, the wearable device 130 is having an integrated AR camera to integrate the visuals of the virtual characters or scenarios in the virtual environment set 110, wherein 
the wearable device 130 mark a start position of the user in the virtual reality environment set 110, wherein 
a module is provided in the server, the module is preinstalled with a 3D model of the virtual reality environment set 110, the module having a preprogrammed virtual reality environment set boundary to differentiate a projections of an object; 
and the module differentiates the objects and visuals which has to be displayed on the wearable device 130 and the workstation 120 and, the module facilitate in selectively displaying complete or a part of virtual objects and shift the display dynamically and seamlessly between VR projections and the wearable device 130. (Emphasis Added.)

claim 10, the Prior Art of record fails to disclose a method 200 to create extended reality using wearables and virtual environment set, the method 200 being performed by a server 150 having a module preinstalled with a 3D model of the virtual reality environment set 110 matching the dimensions of the virtual reality environment set 110 and the module is programmed to enable visualization of augmented reality/mixed reality and VR projections in a wearable device 130 and a workstation 120, the method 200 comprising the steps of: 
marking objects or characters which fall inside the 3D model of the virtual reality environment set by the module; 
marking objects or characters which extends beyond a room's dimensions or crossing the 3D model of the virtual reality environment set; 
detecting part of the objects or characters which is inside the 3D model of the virtual reality environment set or outside the 3D model of the virtual reality environment set; 
displaying the part of object or object as a whole falling outside the 3D model of the virtual reality environment set in the virtual reality environment set 110 dynamically at any instance; 
and displaying the part of object or object as a whole which is falling inside the 3D model of the virtual reality environment set 110 in the wearable device 130 dynamically at any instance thereby displaying the object or character in mixed reality /augmented reality to the a use. (Emphasis Added.)





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623